DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to amendments filed on 02/22/2022.
	Claims 1, 7,  and 13 have been amended. Claims 1-18 remain pending.


Claim Rejections - 35 USC § 112
2.	Applicant’s amendments to claims 1, 7 and 13 removing “based on response rates of a previous batch of transmitted emails” in response to the previously raised rejections of claims 1-18 under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been considered and obviate previous objection, as such the rejections are hereby withdrawn.


Response to Arguments
3.	Applicant’s arguments with respect to the previously applied references not teaching the amended features of independent claims 1, 7 and 13 reciting “allocating, in real-time, different dynamic content to different recipient user devices as respective email messages are rendered on or viewed by users of the recipient user devices, wherein allocating the different dynamic content includes determining a performance level of a content item in the dynamic content and allocating a greater proportion of the requests for dynamic content to the highest-performing dynamic content; and transmitting the highest-performing dynamic content to at least one of the batch of recipient user devices” have been considered but are only partially persuasive.
As cited below, the previously applied Green reference teaches ensuring that content is current and customized by allocating a particular content at the time that a recipient opens, or renders/views, an email message, synonymous to, “allocating, in real-time, different dynamic content to different recipient user devices as respective email messages are rendered on or viewed by users of the recipient user devices”, as claimed. It is acknowledged that the subsequent features specifying, “wherein allocating the different dynamic content includes determining a performance level of a content item in the dynamic content and allocating a greater proportion of the requests for dynamic content to the highest-performing dynamic content; and transmitting the highest-performing dynamic content to at least one of the batch of recipient user devices” are not explicitly disclosed by the previously cited references, however this argument is moot because the new ground of rejection relies on the newly applied Lackman reference for teaching this matter.
	The rejection is therefore maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 2, 7, 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2012/0011196) in view of Martine et al. (US 2013/0110950) and in further view of Lackman et al. (US 2018/0336587).

Regarding claim 1, Green teaches a computerized method, at a dynamic publication system, for publishing dynamic content via email, the method including operations comprising at least: 
transmitting an email message by an email server for delivery to a batch of recipient user devices (the mail server 105 provides the capability to generate and/or transmit bulk email messages to separate recipients, [0048]; the email server generates an email message and/or transmits the email message for reception by a recipient computer 120, [0051]), the email message including a body (the body of the email message (e.g., at the position in the message specified by the image tag, [0074]), wherein the body includes one or more content hyperlinks to the dynamic content (the electronic message might comprise an HTML image tag comprising a first URL that references a first resource (e.g., set of content) at a resource server, [0056]; a dynamic email message can include content that is generated at the time the email is opened, [0043]), the hyperlinks including at least an anchor tag and an img tag (the email message might comprise HTML text containing a URL encapsulated within an HTML image (“<IMG>”) tag. As another example, the email message might further comprise an HTML anchor (“<A”>) tag containing a link to the resource server 110 (and/or another server). This anchor tag might be associated with the image tag, such that when a user clicks on the image, the user selects the anchor tag, [0052]); 
receiving, via a network, requests for the dynamic content at a dynamic content server (receiving (e.g., at a resource server) a request for the first resource (block 220), that is a resource referenced by the URL associated with the image tag in the email message, [0058]) based on respective renderings of the email message on the recipient user devices (when the recipient computer loads the message for display, the recipient computer also transmits a request (e.g., an HTTP GET request) for the first resource referenced by the URL in the image tag, [0057]) wherein the anchor tag and the img tag are interpreted causing a respective recipient user device to transmit a request for the dynamic content (when an email client at the recipient computer 120 loads the message for display (e.g., opens the email message, previews the email message, etc.), the email client may be configured to request the resource specified by the URL in the image tag, either automatically or based upon user authorization, [0053]; If the user at the recipient computer 120 clicks on the content, thereby selecting the URL in the anchor tag, the email client will transmit another resource request to the resource server 110, [0054]); 
allocating, in real-time, different dynamic content to different recipient user devices as respective email messages are rendered on or viewed by users of the recipient user devices (Upon receiving the requests for the first resource, the resource server generates content to respond to the request, [0058]; such embodiments can ensure that the content is current at the time the recipient (i.e., the user of the recipient computer and/or the person to which the email message was addressed) opened the email message, and can customize the content for the recipient, [0058]); and 
transmitting the dynamic content to at least one of the batch of recipient user devices (This content can then be transmitted for reception by the recipient computer (block 230), as a response to the request for the resource referenced by the URL in the image tag in the email message, [0058]).
However, Green does not explicitly disclose receiving an email template at the email server, the email message including a header and the body in accordance with the email template, or that the anchor tag is a href tag.
Martine teaches receiving an email template at an email server (The publishers each receive data for a variety of suggested templates from which they can select one or more of the templates, to send to intended recipients in electronic communications such as e-mail, [0048]);
transmitting an email message by the email server for delivery to recipient user devices (The e-mail is sent from the mail transfer agent (MTA) module 50’ to the intended recipient, [0071]), the email message including a header (see [0097]-[0098]) and a body (The <body> is the content for the creative that has been determined for the particular recipient, [0099]) in accordance with the email template (receiving the code of a creative and data including the code for a suggested template from the e-mail API server 32, along with additional data, coordinating it with an e-mail address from a list 50a’, and adding a header and footer to this acquired data, to create an electronic communication, for example, in the form of an e-mail, [0071]), wherein the body includes one or more content hyperlinks to dynamic content, the hyperlinks including at least an href tag (The click links, [0102]-[0106]) and an img tag (The image link, [0100]-[0101]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize a template to create an email having a header and body including href click links in the system/method of Green as suggested by Martine in order to efficiently format e-mails for users with access to dynamic content. One would be motivated to combine these teachings because the template would provide a pre-defined structure for generating an e-mail communication including header information, such as recipient, from, and subject identifiers, as well as image and click links in the body of the e-mail used to direct the recipient to the dynamic content.
However, Green-Martine do not explicitly disclose wherein allocating the different dynamic content includes determining a performance level of a content item in the dynamic content and allocating a greater proportion of the requests for dynamic content to a highest-performing dynamic content or transmitting the highest-performing dynamic content.
Lackman teaches wherein allocating different dynamic content includes determining a performance level of a content item in the dynamic content (The client interaction manager 111 monitors a rate of client interactions Ic with each content item C in response to the delivery, [0035]; The client interaction manager 111 monitors 312 a rate of client interactions Ic with each content item C during the first time interval in response to the delivery, [0055]) and allocating a greater proportion of requests for dynamic content to a highest-performing dynamic content (sets the rate of delivery Rc for each content item C to a value proportionate to the monitored rate of client interactions Ic with the content item C if the monitored rate of client interactions Ic is above a threshold rate of client interactions, [0037]; The delivery rate generation module 112 sets 320 the rate of delivery Rc for each content item C to a value proportionate to the monitored rate of client interactions Ic with the content item C if the monitored rate of client interactions Ic is above the threshold rate, [0056]); and
transmitting the highest-performing dynamic content to at least one recipient user device (The user’s browser 121 loads the page and attempts to load the content in the tracking pixel, which causes the browser 121 to send a request to the online system 110 for content, [0026]; The online system 110 shown in FIG. 2 delivers each content item C to client devices 120 and the website 131 of the content publisher 130 based on the determined rate of delivery Rc, [0035]; The online system 110 delivers the content items to the client devices 120 and the website 131 of the content publisher 130 during the second time interval based on the adjusted rates of delivery, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust delivery of content based on monitored client interactions in the system/method of Green-Martine as suggested by Lackman in order to optimize delivery of higher interaction items at a higher rate. One would be motivated to combine these teachings to adaptively and dynamically adjust delivery of various content items based on performance changes over time.

Regarding claim 2, Green teaches the method of claim 1, wherein the operations further comprise determining a particular content item with which the request for dynamic content is associated based on a message ID contained within the request for dynamic content (the URL (and/or the corresponding HTTP GET request) may contain information that identifies the email message itself and/or the recipient of the email message, to enable the resource server to identify and/or classify the email message, [0059]; if a record for a particular email message includes an identifier of the email message, and the resource request includes an identifier, the request can be correlated with the email message (other techniques for correlating resource requests with email messages are possible as well), and properties of the request can include both properties that are inherent to the request itself and properties, such as an identification of the email message and/or the recipient, which are correlated with the resource request, [0062]).

Regarding claim 7, Green teaches a dynamic publication system comprising: 
at least one processor for executing machine-readable instructions; and 
a memory storing instructions configured to cause the at least one processor to perform operations comprising, at least: 
transmitting an email message by an email server for delivery to a batch of recipient user devices (the mail server 105 provides the capability to generate and/or transmit bulk email messages to separate recipients, [0048]; the email server generates an email message and/or transmits the email message for reception by a recipient computer 120, [0051]), the email message including a body (the body of the email message (e.g., at the position in the message specified by the image tag, [0074]), wherein the body includes one or more content hyperlinks to dynamic content (the electronic message might comprise an HTML image tag comprising a first URL that references a first resource (e.g., set of content) at a resource server, [0056]; a dynamic email message can include content that is generated at the time the email is opened, [0043]), the hyperlinks including at least an anchor tag and an img tag (the email message might comprise HTML text containing a URL encapsulated within an HTML image (“<IMG>”) tag. As another example, the email message might further comprise an HTML anchor (“<A”>) tag containing a link to the resource server 110 (and/or another server). This anchor tag might be associated with the image tag, such that when a user clicks on the image, the user selects the anchor tag, [0052]); 
receiving, via a network, requests for the dynamic content at a dynamic content server (receiving (e.g., at a resource server) a request for the first resource (block 220), that is a resource referenced by the URL associated with the image tag in the email message, [0058]) based on respective renderings of the email message on the recipient user devices (when the recipient computer loads the message for display, the recipient computer also transmits a request (e.g., an HTTP GET request) for the first resource referenced by the URL in the image tag, [0057]) wherein the anchor tag and the img tag are interpreted causing a respective recipient user device to transmit a request for the dynamic content (when an email client at the recipient computer 120 loads the message for display (e.g., opens the email message, previews the email message, etc.), the email client may be configured to request the resource specified by the URL in the image tag, either automatically or based upon user authorization, [0053]; If the user at the recipient computer 120 clicks on the content, thereby selecting the URL in the anchor tag, the email client will transmit another resource request to the resource server 110, [0054]);
allocating, in real-time, different dynamic content to different recipient user devices as respective email messages are rendered on or viewed by users of the recipient user devices (Upon receiving the requests for the first resource, the resource server generates content to respond to the request, [0058]; such embodiments can ensure that the content is current at the time the recipient (i.e., the user of the recipient computer and/or the person to which the email message was addressed) opened the email message, and can customize the content for the recipient, [0058]); and 
transmitting the dynamic content to at least one of the batch of recipient user devices (the content is current at the time the recipient (i.e., the user of the recipient computer and/or the person to which the email message was addressed) opened the email message, and can customize the content for the recipient. This content can then be transmitted for reception by the recipient computer (block 230), as a response to the request for the resource referenced by the URL in the image tag in the email message, [0058]).
However, Green does not explicitly disclose receiving an email template at the email server, the email message including a header and the body in accordance with the email template, or that the anchor tag is a href tag.
Martine teaches receiving an email template at an email server (The publishers each receive data for a variety of suggested templates from which they can select one or more of the templates, to send to intended recipients in electronic communications such as e-mail, [0048]);
transmitting an email message by the email server for delivery to recipient user devices (The e-mail is sent from the mail transfer agent (MTA) module 50’ to the intended recipient, [0071]), the email message including a header (see [0097]-[0098]) and a body (The <body> is the content for the creative that has been determined for the particular recipient, [0099]) in accordance with the email template (receiving the code of a creative and data including the code for a suggested template from the e-mail API server 32, along with additional data, coordinating it with an e-mail address from a list 50a’, and adding a header and footer to this acquired data, to create an electronic communication, for example, in the form of an e-mail, [0071]), wherein the body includes one or more content hyperlinks to dynamic content, the hyperlinks including at least an href tag (The click links, [0102]-[0106]) and an img tag (The image link, [0100]-[0101]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize a template to create an email having a header and body including href click links in the system/method of Green as suggested by Martine in order to efficiently format e-mails for users with access to dynamic content. One would be motivated to combine these teachings because the template would provide a pre-defined structure for generating an e-mail communication including header information, such as recipient, from, and subject identifiers, as well as image and click links in the body of the e-mail used to direct the recipient to the dynamic content.
However, Green-Martine do not explicitly disclose wherein allocating the different dynamic content includes determining a performance level of a content item in the dynamic content and allocating a greater proportion of the requests for dynamic content to a highest-performing dynamic content or transmitting the highest-performing dynamic content.
Lackman teaches wherein allocating different dynamic content includes determining a performance level of a content item in the dynamic content (The client interaction manager 111 monitors a rate of client interactions Ic with each content item C in response to the delivery, [0035]; The client interaction manager 111 monitors 312 a rate of client interactions Ic with each content item C during the first time interval in response to the delivery, [0055]) and allocating a greater proportion of requests for dynamic content to a highest-performing dynamic content (sets the rate of delivery Rc for each content item C to a value proportionate to the monitored rate of client interactions Ic with the content item C if the monitored rate of client interactions Ic is above a threshold rate of client interactions, [0037]; The delivery rate generation module 112 sets 320 the rate of delivery Rc for each content item C to a value proportionate to the monitored rate of client interactions Ic with the content item C if the monitored rate of client interactions Ic is above the threshold rate, [0056]); and
transmitting the highest-performing dynamic content to at least one recipient user device (The user’s browser 121 loads the page and attempts to load the content in the tracking pixel, which causes the browser 121 to send a request to the online system 110 for content, [0026]; The online system 110 shown in FIG. 2 delivers each content item C to client devices 120 and the website 131 of the content publisher 130 based on the determined rate of delivery Rc, [0035]; The online system 110 delivers the content items to the client devices 120 and the website 131 of the content publisher 130 during the second time interval based on the adjusted rates of delivery, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust delivery of content based on monitored client interactions in the system/method of Green-Martine as suggested by Lackman in order to optimize delivery of higher interaction items at a higher rate. One would be motivated to combine these teachings to adaptively and dynamically adjust delivery of various content items based on performance changes over time.

Regarding claim 8, Green teaches the system of claim 7, wherein the operations further comprise determining a particular content item with which the request for dynamic content is associated based on a message ID contained within the request for dynamic content (the URL (and/or the corresponding HTTP GET request) may contain information that identifies the email message itself and/or the recipient of the email message, to enable the resource server to identify and/or classify the email message, [0059]; if a record for a particular email message includes an identifier of the email message, and the resource request includes an identifier, the request can be correlated with the email message (other techniques for correlating resource requests with email messages are possible as well), and properties of the request can include both properties that are inherent to the request itself and properties, such as an identification of the email message and/or the recipient, which are correlated with the resource request, [0062]).

Regarding claim 13, Green teaches a non-transitory, machine-readable medium containing instructions which, when read by a machine, cause the machine to perform operations comprising, at least: 
transmitting an email message by an email server for delivery to a batch of recipient user devices (the mail server 105 provides the capability to generate and/or transmit bulk email messages to separate recipients, [0048]; the email server generates an email message and/or transmits the email message for reception by a recipient computer 120, [0051]), the email message including a body (the body of the email message (e.g., at the position in the message specified by the image tag, [0074]), wherein the body includes one or more content hyperlinks to dynamic content (the electronic message might comprise an HTML image tag comprising a first URL that references a first resource (e.g., set of content) at a resource server, [0056]; a dynamic email message can include content that is generated at the time the email is opened, [0043]), the hyperlinks including at least an anchor tag and an img tag (the email message might comprise HTML text containing a URL encapsulated within an HTML image (“<IMG>”) tag. As another example, the email message might further comprise an HTML anchor (“<A”>) tag containing a link to the resource server 110 (and/or another server). This anchor tag might be associated with the image tag, such that when a user clicks on the image, the user selects the anchor tag, [0052]); 
receiving, via a network, requests for the dynamic content at a dynamic content server (receiving (e.g., at a resource server) a request for the first resource (block 220), that is a resource referenced by the URL associated with the image tag in the email message, [0058]) based on respective renderings of the email message on the recipient user devices (when the recipient computer loads the message for display, the recipient computer also transmits a request (e.g., an HTTP GET request) for the first resource referenced by the URL in the image tag, [0057]) wherein the anchor tag and the img tag are interpreted causing a respective recipient user device to transmit a request for the dynamic content (when an email client at the recipient computer 120 loads the message for display (e.g., opens the email message, previews the email message, etc.), the email client may be configured to request the resource specified by the URL in the image tag, either automatically or based upon user authorization, [0053]; If the user at the recipient computer 120 clicks on the content, thereby selecting the URL in the anchor tag, the email client will transmit another resource request to the resource server 110, [0054]); 
allocating, in real-time, different dynamic content to different recipient user devices as respective email messages are rendered on or viewed by users of the recipient user devices (Upon receiving the requests for the first resource, the resource server generates content to respond to the request, [0058]; such embodiments can ensure that the content is current at the time the recipient (i.e., the user of the recipient computer and/or the person to which the email message was addressed) opened the email message, and can customize the content for the recipient, [0058]); and 
transmitting the dynamic content to at least one of the batch of recipient user devices (the content is current at the time the recipient (i.e., the user of the recipient computer and/or the person to which the email message was addressed) opened the email message, and can customize the content for the recipient. This content can then be transmitted for reception by the recipient computer (block 230), as a response to the request for the resource referenced by the URL in the image tag in the email message, [0058]).
However, Green does not explicitly disclose receiving an email template at the email server, the email message including a header and the body in accordance with the email template, or that the anchor tag is a href tag.
Martine teaches receiving an email template at an email server (The publishers each receive data for a variety of suggested templates from which they can select one or more of the templates, to send to intended recipients in electronic communications such as e-mail, [0048]);
transmitting an email message by the email server for delivery to recipient user devices (The e-mail is sent from the mail transfer agent (MTA) module 50’ to the intended recipient, [0071]), the email message including a header (see [0097]-[0098]) and a body (The <body> is the content for the creative that has been determined for the particular recipient, [0099]) in accordance with the email template (receiving the code of a creative and data including the code for a suggested template from the e-mail API server 32, along with additional data, coordinating it with an e-mail address from a list 50a’, and adding a header and footer to this acquired data, to create an electronic communication, for example, in the form of an e-mail, [0071]), wherein the body includes one or more content hyperlinks to dynamic content, the hyperlinks including at least an href tag (The click links, [0102]-[0106]) and an img tag (The image link, [0100]-[0101]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to utilize a template to create an email having a header and body including href click links in the system/method of Green as suggested by Martine in order to efficiently format e-mails for users with access to dynamic content. One would be motivated to combine these teachings because the template would provide a pre-defined structure for generating an e-mail communication including header information, such as recipient, from, and subject identifiers, as well as image and click links in the body of the e-mail used to direct the recipient to the dynamic content.
However, Green-Martine do not explicitly disclose wherein allocating the different dynamic content includes determining a performance level of a content item in the dynamic content and allocating a greater proportion of the requests for dynamic content to a highest-performing dynamic content or transmitting the highest-performing dynamic content.
Lackman teaches wherein allocating different dynamic content includes determining a performance level of a content item in the dynamic content (The client interaction manager 111 monitors a rate of client interactions Ic with each content item C in response to the delivery, [0035]; The client interaction manager 111 monitors 312 a rate of client interactions Ic with each content item C during the first time interval in response to the delivery, [0055]) and allocating a greater proportion of requests for dynamic content to a highest-performing dynamic content (sets the rate of delivery Rc for each content item C to a value proportionate to the monitored rate of client interactions Ic with the content item C if the monitored rate of client interactions Ic is above a threshold rate of client interactions, [0037]; The delivery rate generation module 112 sets 320 the rate of delivery Rc for each content item C to a value proportionate to the monitored rate of client interactions Ic with the content item C if the monitored rate of client interactions Ic is above the threshold rate, [0056]); and
transmitting the highest-performing dynamic content to at least one recipient user device (The user’s browser 121 loads the page and attempts to load the content in the tracking pixel, which causes the browser 121 to send a request to the online system 110 for content, [0026]; The online system 110 shown in FIG. 2 delivers each content item C to client devices 120 and the website 131 of the content publisher 130 based on the determined rate of delivery Rc, [0035]; The online system 110 delivers the content items to the client devices 120 and the website 131 of the content publisher 130 during the second time interval based on the adjusted rates of delivery, [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust delivery of content based on monitored client interactions in the system/method of Green-Martine as suggested by Lackman in order to optimize delivery of higher interaction items at a higher rate. One would be motivated to combine these teachings to adaptively and dynamically adjust delivery of various content items based on performance changes over time.
  
Regarding claim 14, Green teaches the medium of claim 13, wherein the operations further comprise determining a particular content item with which the request for dynamic content is associated based on a message ID contained within the request for dynamic content (the URL (and/or the corresponding HTTP GET request) may contain information that identifies the email message itself and/or the recipient of the email message, to enable the resource server to identify and/or classify the email message, [0059]; if a record for a particular email message includes an identifier of the email message, and the resource request includes an identifier, the request can be correlated with the email message (other techniques for correlating resource requests with email messages are possible as well), and properties of the request can include both properties that are inherent to the request itself and properties, such as an identification of the email message and/or the recipient, which are correlated with the resource request, [0062]).


5.	Claims 3-6, 9-12, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Green-Martine-Lackman in view of Kolam (US 9,509,764). 

Regarding claim 3, Green teaches the method of claim 2, wherein the operations further comprise: 
relaying information from the request for dynamic content to a personalization server (transmitting (e.g., from the resource server) a content request, which, in an aspect may comprise some or all of the characteristics or properties of the resource request, [0069]; the content server is equipped with an application to analyze the provided request properties and/or demographic information to identify appropriate content for the request, [0069]) and receiving, from the personalization server, a content item ID (the content server transmits the content definition (and/or, as appropriate, the content itself) to be received by the resource server, [0069]); and 
making a new content determination and transmitting different content to the recipient device in response to an email message on the recipient device being opened (new content can be generated to respond to the later request, [0065]).
However, Green-Martine-Lackman do not explicitly disclose that making the new content determination is based on the content item ID.
Kolam teaches receiving a content item ID (an indication that one or more web content has been updated is received, column 16 lines 48-55); and
based on the content item ID, making a new content determination (The edge server may dynamically (e.g., when associated webpage of the content is requested) and/or periodically check to determine whether content to be served has been updated. In various embodiments, it is determined that web content has been updated by comparing a size, metadata, timestamp, version number, version identifier, and included contents of the web content with a reference data (e.g., corresponding information about a previous version of the web content), column 16 lines 62 – column 17 line 3) and transmitting different content to a recipient device (when web browser 402 and/or virtualization client 406 requests the latest version of a previously cached content, the determined difference is provided by edge server 408, column 7 lines 39-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an edge, or resource, server to receive and recognize an indication of updated content in the system/method of Green-Martine-Lackman as suggested by Kolam and to use the indication to compare and determine differences in updated content. One would be motivated to combine these teachings to ensure that a requesting client is provided the most recent and up-to-date version of dynamic content. 

Regarding claim 4, Green teaches the method of claim 3, wherein the operations further comprise making the new content determination after a persistence period expires (when the delay between opening the message the first time and opening the message a second time is sufficiently long to make new content appropriate, [0043]; If the later request falls outside of this window, new content can be generated to respond to the later request, as described below. The duration of this window of time is discretionary, [0065]).

Regarding claim 5, Green teaches the method of claim 4, wherein the operations further comprise redirecting the request for dynamic content to a content item identified by the content item ID (the URL may be provided by a content server as part of a content definition, [0072]; allow the resource server (or another computer) to redirect a request for the URL in the anchor tag to an appropriate website associated with the content to be provided to the recipient computer, [0073]) and transmitting the content item to the recipient device via a network (transmitting the generated image(s) (and/or other content) to be received by the recipient computer, [0073]; Upon redirection, the recipient computer will download the referenced content and can display that content for the user, [0077]).
	However, Green-Martine-Lackman not explicitly disclose a content delivery network.
	Kolam teaches a content delivery network (an edge server or a server of a content delivery network receives an indication that content to be served by the server has been updated, column 16 lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a content delivery network in the system/method of Green-Martine-Lackman as suggested by Kolam for efficiently distributing content over a network. One would be motivated to combine these teachings because implementing CDN features such as intermediary devices, web caching, request routing and load balancing would optimize content delivery.

Regarding claim 6, Green teaches the method of claim 5, wherein the operations further comprise caching the particular content item with which the request for dynamic content is associated (The data store might, for example, store a history of requests and/or might cache content (e.g., images, video, text, etc.) that has been provided in response to these requests, [0049]) and utilizing the cached content item to enable a determination of the persistence period (If it is determined that the later (additional) request falls within a specified window of time after an earlier request, a cache version of the content generated for the earlier request can be transmitted as a request to the later request, [0065]).

Regarding claim 9, Green teaches the system of claim 8, wherein the operations further comprise: 
relaying information from the request for dynamic content to a personalization server (transmitting (e.g., from the resource server) a content request, which, in an aspect may comprise some or all of the characteristics or properties of the resource request, [0069]; the content server is equipped with an application to analyze the provided request properties and/or demographic information to identify appropriate content for the request, [0069]) and receiving, from the personalization server, a content item ID (the content server transmits the content definition (and/or, as appropriate, the content itself) to be received by the resource server, [0069]); and 
making a new content determination and transmitting different content to the recipient device in response to an email message on the recipient device being opened (new content can be generated to respond to the later request, [0065]).
However, Green-Martine-Lackman do not explicitly disclose that making the new content determination is based on the content item ID.
Kolam teaches receiving a content item ID (an indication that one or more web content has been updated is received, column 16 lines 48-55); and
based on the content item ID, making a new content determination (The edge server may dynamically (e.g., when associated webpage of the content is requested) and/or periodically check to determine whether content to be served has been updated. In various embodiments, it is determined that web content has been updated by comparing a size, metadata, timestamp, version number, version identifier, and included contents of the web content with a reference data (e.g., corresponding information about a previous version of the web content), column 16 lines 62 – column 17 line 3) and transmitting different content to a recipient device (when web browser 402 and/or virtualization client 406 requests the latest version of a previously cached content, the determined difference is provided by edge server 408, column 7 lines 39-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an edge, or resource, server to receive and recognize an indication of updated content in the system/method of Green-Martine-Lackman as suggested by Kolam and to use the indication to compare and determine differences in updated content. One would be motivated to combine these teachings to ensure that a requesting client is provided the most recent and up-to-date version of dynamic content. 

Regarding claim 10, Green teaches the system of claim 9, wherein the operations further comprise making the new content determination after a persistence period expires (when the delay between opening the message the first time and opening the message a second time is sufficiently long to make new content appropriate, [0043]; If the later request falls outside of this window, new content can be generated to respond to the later request, as described below. The duration of this window of time is discretionary, [0065]).

Regarding claim 11, Green teaches the system of claim 10, wherein the operations further comprise redirecting the request for dynamic content to a content item identified by the content item ID (the URL may be provided by a content server as part of a content definition, [0072]; allow the resource server (or another computer) to redirect a request for the URL in the anchor tag to an appropriate website associated with the content to be provided to the recipient computer, [0073]) and transmitting the content item to the recipient device via a network (transmitting the generated image(s) (and/or other content) to be received by the recipient computer, [0073]; Upon redirection, the recipient computer will download the referenced content and can display that content for the user, [0077]).
	However, Green-Martine-Lackman not explicitly disclose a content delivery network.
	Kolam teaches a content delivery network (an edge server or a server of a content delivery network receives an indication that content to be served by the server has been updated, column 16 lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a content delivery network in the system/method of Green-Martine-Lackman as suggested by Kolam for efficiently distributing content over a network. One would be motivated to combine these teachings because implementing CDN features such as intermediary devices, web caching, request routing and load balancing would optimize content delivery.

Regarding claim 12, Green teaches the system of claim 11, wherein the operations further comprise caching the particular content item with which the request for dynamic content is associated (The data store might, for example, store a history of requests and/or might cache content (e.g., images, video, text, etc.) that has been provided in response to these requests, [0049]) and utilizing the cached content item to enable a determination of the persistence period (If it is determined that the later (additional) request falls within a specified window of time after an earlier request, a cache version of the content generated for the earlier request can be transmitted as a request to the later request, [0065]).

Regarding claim 15, Green teaches the medium of claim 14, wherein the operations further comprise: 
relaying information from the request for dynamic content to a personalization server (transmitting (e.g., from the resource server) a content request, which, in an aspect may comprise some or all of the characteristics or properties of the resource request, [0069]; the content server is equipped with an application to analyze the provided request properties and/or demographic information to identify appropriate content for the request, [0069]) and receiving, from the personalization server, a content item ID (the content server transmits the content definition (and/or, as appropriate, the content itself) to be received by the resource server, [0069]); and 
making a new content determination and transmitting different content to the recipient device in response to an email message on the recipient device being opened (new content can be generated to respond to the later request, [0065]).
However, Green-Martine-Lackman do not explicitly disclose that making the new content determination is based on the content item ID.
Kolam teaches receiving a content item ID (an indication that one or more web content has been updated is received, column 16 lines 48-55); and
based on the content item ID, making a new content determination (The edge server may dynamically (e.g., when associated webpage of the content is requested) and/or periodically check to determine whether content to be served has been updated. In various embodiments, it is determined that web content has been updated by comparing a size, metadata, timestamp, version number, version identifier, and included contents of the web content with a reference data (e.g., corresponding information about a previous version of the web content), column 16 lines 62 – column 17 line 3) and transmitting different content to a recipient device (when web browser 402 and/or virtualization client 406 requests the latest version of a previously cached content, the determined difference is provided by edge server 408, column 7 lines 39-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for an edge, or resource, server to receive and recognize an indication of updated content in the system/method of Green-Martine-Lackman as suggested by Kolam and to use the indication to compare and determine differences in updated content. One would be motivated to combine these teachings to ensure that a requesting client is provided the most recent and up-to-date version of dynamic content. 

Regarding claim 16, Green teaches the medium of claim 15, wherein the operations further comprise making the new content determination after a persistence period expires (when the delay between opening the message the first time and opening the message a second time is sufficiently long to make new content appropriate, [0043]; If the later request falls outside of this window, new content can be generated to respond to the later request, as described below. The duration of this window of time is discretionary, [0065]).

Regarding claim 17, Green teaches the medium of claim 16, wherein the operations further comprise redirecting the request for dynamic content to a content item identified by the content item ID (the URL may be provided by a content server as part of a content definition, [0072]; allow the resource server (or another computer) to redirect a request for the URL in the anchor tag to an appropriate website associated with the content to be provided to the recipient computer, [0073]) and transmitting the content item to the recipient device via a network (transmitting the generated image(s) (and/or other content) to be received by the recipient computer, [0073]; Upon redirection, the recipient computer will download the referenced content and can display that content for the user, [0077]).
	However, Green-Martine-Lackman not explicitly disclose a content delivery network.
	Kolam teaches a content delivery network (an edge server or a server of a content delivery network receives an indication that content to be served by the server has been updated, column 16 lines 49-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize a content delivery network in the system/method of Green-Martine-Lackman as suggested by Kolam for efficiently distributing content over a network. One would be motivated to combine these teachings because implementing CDN features such as intermediary devices, web caching, request routing and load balancing would optimize content delivery.

Regarding claim 18, Green teaches the medium of claim 17, wherein the operations further comprise caching the particular content item with which the request for dynamic content is associated (The data store might, for example, store a history of requests and/or might cache content (e.g., images, video, text, etc.) that has been provided in response to these requests, [0049]) and utilizing the cached content item to enable a determination of the persistence period (If it is determined that the later (additional) request falls within a specified window of time after an earlier request, a cache version of the content generated for the earlier request can be transmitted as a request to the later request, [0065]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Manzi et al.			US 10,650,073 – selecting a media element for an optimization zone of a web page to increase click-through rate.

Beyda et al.			US 2005/0165644 – a performance module determining which advertisements to deliver based upon various criteria.

Smith et al.			US 2007/0282893 – automatically selecting a most popular content for a publisher.

Abbott et al.			US 2008/0163071 – ad selection factoring relevancy scores into the ad selection process based on past performance.

Henkin et al.			US 2011/0213655 – considering historical click through rate during ad selection.

Ballapragada et al.		US 2012/0109741 – determining delivery of dynamic content.

Peretti et al.			US 2012/0239489 -identifying content that has a higher likelihood of being more effectively promoted and publishing that content more frequently.

Bowman			US 2014/0222553 – tracking using interactions for dynamic campaign building.

Nutt et al.			US 2014/0244734 – managing requests from an email client regarding dynamic content.

Ramakrishnan et al.		US 2014/0279070 – using advertisement performance data used to dynamically personalize online advertisement.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451